Appeal from an order of Supreme Court, Erie County (O’Donnell, J.), entered March 25, 2002, which, inter alia, granted plaintiffs motion for a preliminary injunction.
It is hereby ordered that the order so appealed from be and the same hereby is reversed on the law without costs, the motion is denied, the preliminary injunction is vacated, the cross motion is granted and the complaint is dismissed.
Memorandum: Plaintiff entered into two contracts with the New York State Office of Temporary and Disability Assistance *853(defendant) to perform medical evaluations for claimants seeking Social Security disability benefits. Defendant terminated the contracts after learning that plaintiffs chief medical officer was the subject of professional disciplinary proceedings that resulted in the suspension of his medical license. Plaintiff then commenced this action in Supreme Court seeking a declaration that defendants breached the contracts and violated plaintiffs constitutional right to equal protection of the law, and seeking an injunction enjoining defendants from terminating the contracts. Plaintiff also made a motion for a preliminary injunction enjoining defendants from terminating the contracts. Defendants opposed the motion and cross-moved for an order dismissing the complaint on the ground that Supreme Court lacked subject matter jurisdiction, contending that plaintiffs sole remedy for the alleged breach of the contracts at issue is an action for money damages in the Court of Claims.
Supreme Court granted plaintiffs motion for a preliminary injunction, directing defendant to reinstate the two contracts at issue pending final determination of this action, and denied defendants’ cross motion. We reverse.
With respect to the first cause of action seeking a declaration that defendants breached the contracts, it is well established that “[a] cause of action for a declaratory judgment is unnecessary and inappropriate when the plaintiff has an adequate, alternative remedy in another form of action, such as breach of contract” (Apple Records v Capitol Records, 137 AD2d 50, 54; see BGW Dev. Corp. v Mount Kisco Lodge No. 1552 of Benevolent & Protective Order of Elks of U.S. of Am., 247 AD2d 565, 568, lv denied 92 NY2d 813; Levey v Leventhal & Sons, 231 AD2d 877, 878). We conclude that this action seeking declaratory and injunctive relief is “unnecessary and inappropriate [because] the plaintiff has an adequate, alternative remedy” in an action for breach of contract (Apple Records, 137 AD2d at 54). Furthermore, even if a declaratory judgment action would otherwise have been appropriate, the contracts at issue expressly limit plaintiffs remedy to money damages in the event of a dispute, and “parties to an agreement may not seek a declaration of their contract rights when their agreement specifies a different, reasonable means for resolving such disputes” (Kalisch-Jarcho, Inc. v City of New York, 72 NY2d 727, 732). Because the Court of Claims has subject matter jurisdiction over a cause of action against the State for breach of contract (see Court of Claims Act § 9 [2]; Sarbro IX v State of N.Y. Off. of Gen. Servs., 229 AD2d 910, 911), “the proper forum for [that cause of action] is the Court of Claims” (Matter of City *854Constr. Dev. v Commissioner of N.Y. State Off. of Gen. Servs., 176 AD2d 1145, 1146).
We further conclude that the second cause of action seeking a declaration that defendants violated plaintiffs constitutional right to equal protection of the law also is properly the subject of an action in the Court of Claims. A cause of action to recover damages against the State for violation of the Equal Protection Clause of the New York Constitution may be brought in the Court of Claims (see generally Brown v State of New York, 89 NY2d 172, 188).
In any event, even assuming, arguendo, that Supreme Court properly denied defendants’ cross motion, we conclude that the court abused its discretion in granting plaintiffs motion for a preliminary injunction. Plaintiff failed to meet its burden of demonstrating the likelihood of ultimate success on the merits, irreparable injury if the preliminary injunction is not granted, and a balancing of the equities in its favor (see generally Doe v Axelrod, 73 NY2d 748, 750; Time Sq. Books v City of Rochester, 223 AD2d 270, 272). Plaintiff contends that it will be irreparably injured based on the loss of substantial sums expended in preparation for its performance under the contracts and the loss of good will. We conclude, however, that plaintiff, if successful, can be adequately compensated with money damages for those alleged injuries (see Elpac, Ltd. v Keenpac N. Am., 186 AD2d 893, 894-895).
All concur except Scudder, J., who dissents and votes to affirm in the following memorandum.